Title: To George Washington from Major General John Sullivan, 22 July 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Providence July the 22d 1778
          
          I have the Honor to Inclose you the Intelligence reced from Rhode Island Last night
            which is not only from Good Authority but is Corroborated by Intelligence Received from
            various other Quarters. Three Regiments of the Enemy
            Encamped yesterday on Connannicut Island Three more came out & Encamped in the
            North part of Rhode Island next Bristol: They may have Some Design upon us but I Rather
            Suppose they are preparing to guard agt the French Fleet. I think it necessary to keep you advised of their movements here that you may the
            better know how to Regulate your opperations—twenty one Sail of Square Riggd vessels
            (mostly Ships) went up the Sound Day before yesterday for newyork. I cant Learn what was
            in them. I am pretty Certain they had no troops on Board. I cannot help Supposing that
            the Enemy will Soon bring the principal part if not the whole of their Army this way
            Either for the purpose of operating in the Quarter, or to make their Retreat in this way
            to Hallifax: most probably the Latter. If they Intended to Act offensively in the York
            Department they would not have Sent off Such a [number] of Troops from their Main Army
            So Soon after a Defeat—which Convinced them of your Exelys Superiority in the Field: to
            Suffer their whole Army to Lay in newyork inactive is what they Cannot afford &
            what in my opinion they will never attempt[.] to Leave a Garrison there while there is a
            Superiour Army in the Field & a greater Naval Force at the Entrance of the
            Harbor would (at Least) be Hazarding the Loss of the whole as Their Supplies would
            Effectually be Cut off both by Sea & Land unless The British Fleet from England
            Should Arrive and oblidge The French Fleet to remove for I can by no means think They
            would Leave their Garrison trusting to Supplies by way of the Sound as a Superiour Army
            might possess itself of Such posts in the Neighbourhood of Hell gate as would
            Effectually Cut off all Supplies through that Channel it Therefore follows of Course
            that unless they are Certain of the Speedy arrival of a British Fleet to assist them
            they must Remove & Even then Should the French  Fleet which
            Laid at Brest follow their Situation would not be much mended: nor Can I See any Solid
            Advantage Arising from their Coming to Act offensively in this Quarter as they must
            Labor under the Same naval Disadvantages and in a Short time if not at once be Checked
            in their operations by Land. for these & many other Reasons (among which is that
            of their having Sent two Foreign Regiment with a Considerable part of their Heavy Cannon
            from Philadelphia to Hallifax) I am of opinion that
            they will Try to make their Retreat to Hallifax but that at all Events they will Quit
            New york your Excellencey will pardon this Trouble & believe me to be with Every
            Sentiment of Respect & Esteem your Excellenceys most obedt Humble Servant
          
            Jno: Sullivan
          
          
            P.S. Since writing the above I Recd the Inclosed Intelligence from Colo. Williams
              have also Examined the Deserter & find he adds that he Saw the Enemy Embarking
              their Light Brass pieces in order to Come & attack this place I have in Consequence called in the militia to oppose any
              Design they may have formed against this place & to keep them within proper
                Bounds.
            J: S:
          
        